Bao, Chief Judge:
The merchandise covered by the protests listed in the schedule of protests, annexed to this decision and made a part hereof, consists of battery-operated lanterns which were assessed with duty at the rate of 19,18, or 17 per centum ad valorem pursuant to the provisions in paragraph 339 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for household utensils, not specially provided for, wholly or in chief value of iron or steel.
It is claimed in said protests that the merchandise in issue consists of articles having as an essential feature an electrical element or device within the purview of paragraph 353 of said act, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, which are dutiable at the rate of 13% per centum ad valorem.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JB (Examiner’s initials) by Examiner J. Bistreich (Examiner’s name) on the invoices covered *164by the protests enumerated on the schedule attached hereto and made a part hereof, assessed with duty at 19, or 18, or 17 per centum ad valorem under the provisions of paragraph 339, Tariff Act of 1930, as modified, consist of battery operated lanterns which contain as an essential feature an electrical element or device, which are claimed dutiable at 13% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified.
That said merchandise is not an illuminating or lighting fixture, or lamp, nor does it contain any electrical heating elements as constituent parts thereof.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts, we hold the merchandise here in issue, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 13% per centum ad valorem pursuant to the provision in paragraph 353 of said act, as modified by said Torquay protocol, for articles having as an essential feature an electrical element or device. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.